Citation Nr: 0948582	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  07-02 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased disability rating for service-
connected right knee chondromalacia, currently rated as 20 
percent disabling.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1994 to 
March 2002.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's right knee chondromalacia is not manifested 
by extension limited to 20 degrees, or flexion limited to 15 
degrees, even taking into account his complaints of pain, nor 
has the Veteran been shown to have ankylosis, severe 
recurrent subluxation or lateral instability, and/or 
impairment of the tibia and fibula with marked right knee 
disability.  


CONCLUSION OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for a right knee chondromalacia have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5256 to 
5262 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156 (a), 3.159, and 3.326(a) (2009).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and 
his/her representative, if applicable, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 
Fed. Reg. 23,353-56 (Apr. 30, 2008).  

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23,353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the United States Court of Appeals for Veterans Claims 
(Court) held that, upon receipt of an application for a 
service connection claim, VA is required to review the 
evidence presented with the claim and to provide the claimant 
with notice of what evidence not previously provided will 
help substantiate his/her claim.  See also 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify 
the claimant of what is required to establish service 
connection and that a disability rating and effective date 
for the award of benefits will be assigned if service 
connection is awarded.  

With regard to the Veteran's claim for an increased rating 
for right knee chondromalacia, prior to the initial 
adjudication of the Veteran's claim for increased rating, the 
RO sent the Veteran a letter, dated in October 2005, which 
satisfied the duty to notify provisions except that it did 
not inform him how a disability rating and effective date 
would be assigned should service connection be granted.  The 
Veteran was subsequently provided with notice of how VA 
determines disability ratings and effective dates in an April 
2006 letter.  Even though the initial rating decision was 
issued in February 2006, the claim was readjudicated in the 
December 2007 Statement of the Case (SOC), the October 2007 
Supplemental Statement of the Case (SSOC), and the subsequent 
February 2009 SSOC, after the complete notice had been 
provided.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records and VA medical records are in the claims file and 
were reviewed by both the RO and the Board in connection with 
the Veteran's claim.  

VA examinations with respect to the issue on appeal were 
obtained in November 2005, July 2007 and November 2008.  38 
C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the VA examinations obtained in this case are adequate, 
as they were predicated on a review of the claims file and 
all pertinent evidence of record, and the examinations fully 
address the rating criteria that is relevant to rating the 
disability in this case.  Thus, there is adequate medical 
evidence of record to make a determination in this case.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination concerning the issue on 
appeal has been met.  38 C.F.R. § 3.159(c)(4).  

II.	Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the "present level" of the 
Veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the scheduler 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59.  

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping with 
the symptomatology" of the other condition.  See Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  VA General Counsel has 
stated that compensating a claimant for separate functional 
impairment under Diagnostic Code 5257 and 5003 does not 
constitute pyramiding. See VAOPGCPREC 23-97 (July 1, 1997).

VA General Counsel held in VAOPGCPREC 23-97 that a Veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability. When a knee disorder is already rated under 
Diagnostic Code 5257, the Veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the Veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a 
Veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.  Given the 
findings of osteoarthritis, the General Counsel stated that 
the availability of a separate evaluation under Diagnostic 
Code 5003 in light of sections 4.40, 4.45, 4.59 must be 
considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 
488 (1991).  Absent x-ray findings of arthritis, limitation 
of motion should be considered under Diagnostic Codes 5260 
and 5261. Painful motion may add to the actual limitation of 
motion so as to warrant a rating under Diagnostic Codes 5260 
or 5261.  The claimant's painful motion may add to the actual 
limitation of motion so as to warrant a rating under 
Diagnostic Codes 5260 or 5261.  

The General Counsel further noted in VAOPGCPREC 9-98 that the 
removal of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, 
but that the procedure may result in complications such as 
reflex sympathetic dystrophy, which can produce loss of 
motion.  Therefore, limitation of motion is a relevant 
consideration under Diagnostic Code 5259, and the provisions 
of 4.40, 4.45, and 4.59 must be considered.  In addition, the 
VA General Counsel has held that separate ratings may be 
assigned under DC 5260 and DC 5261 for disability of the same 
joint.  VAOPGCPREC 9-2004 (September 17, 2004).  

Diagnostic Code 5010 states that traumatic arthritis is to be 
rated as degenerative arthritis under Diagnostic Code 5003, 
which in turn, states that the severity of degenerative 
arthritis, established by X-ray findings, is to be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints affected, 
which in this case would be Diagnostic Codes 5260 (limitation 
of flexion of the leg) and 5261 (limitation of extension of 
the leg).  When there is arthritis with at least some 
limitation of motion, but to a degree which would be 
noncompensable under a limitation-of-motion code, a 10 
percent rating will be assigned for each affected major joint 
or group of minor joints.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted if there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups and a 20 
percent evaluation is authorized if there is X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups and there are occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71(a), Diagnostic Code 5003.  

Under Diagnostic Code 5256, a 30 percent disability 
evaluation is assigned for ankylosis of the knee, favorable 
angle in full extension, or in slight flexion between 0 and 
10 degrees.

Under Diagnostic Code 5257, a 10 percent disability 
evaluation is assigned for slight recurrent subluxation or 
lateral instability.  A 20 percent disability evaluation is 
contemplated when such impairment is moderate.  A 30 percent 
disability evaluation is contemplated when such impairment is 
severe.  

Under Diagnostic Code 5258, a 20 percent disability 
evaluation is assigned for dislocated semilunar cartilage, 
with frequent episodes of "locking," pain, and effusion 
into the joint.  

Under Diagnostic Code 5260, a 10 percent disability 
evaluation is assigned when flexion is limited to 45 degrees.  
A 20 percent disability evaluation is warranted when flexion 
is limited to 30 degrees.  A 30 percent disability evaluation 
is warranted when flexion is limited to 15 degrees.  

Under Diagnostic Code 5261, a 10 percent disability 
evaluation is contemplated for extension limited to 10 
degrees.  A 20 percent disability evaluation is warranted 
when extension is limited to 15 degrees.  A 30 percent 
disability evaluation is warranted when extension is limited 
to 20 degrees.  

Under Diagnostic Code 5262, impairment of the tibia and 
fibula with slight knee or ankle disability warrants a 10 
percent rating.  A 20 percent disability evaluation is 
warranted for moderate disability, and a 30 percent 
evaluation is warranted for marked disability.  

In considering the evidence of record under the laws and 
regulations set forth above, the Board concludes that the 
Veteran is not entitled to an evaluation in excess of 20 
percent for his right knee chondromalacia.  The medical 
evidence of record does not show the Veteran to have 
ankylosis, severe recurrent subluxation or lateral 
instability, flexion limited to 15 degrees, extension limited 
to 20 degrees, or impairment of the tibia and fibula with 
marked knee or ankle disability.  

During his November 2005 VA examination, the Veteran 
complained of his right knee patellar instability and 
chondromalacia.  The Veteran reported that since his June 
2005 arthroscopic surgery, he was unable to return to his job 
as a land surveyor due to the "debilitating pain."  He 
further explained that he could no longer walk on uneven 
ground and during his last few months at the job, his 
employer had to hire additional personnel to carry his 
equipment so the Veteran could fulfill his tasks.  

The examiner noted that the Veteran uses a patellar on track 
brace at all times, except when driving.  The examiner also 
noted a marked joint line tenderness about the right knee.  
The physical examination showed that the patellar compression 
testing was grossly positive on the right side and less 
positive on the left.  The Veteran's range of motion was 
shown to be 0 to 120 degrees.  The tests for laxity including 
the anterior/posterior drawer and the McMurry test produced 
negative results and the varus and valgus stretch were 
intact.  There was also no effusion or swelling noted in 
either knee, and the reflexes in his lower extremities were 
2+/4 at the patella and Achilles.  The Veteran was diagnosed 
with "patellar instability/patellofemoral syndrome with 
chondromalacia of right knee status post arthroscopic 
surgery...with subjective complaint of continued intermittent 
swelling, chronic daily pain and increased fatigability."  
The physician also noted that while the Veteran had been 
unable to return to work since his June 2005 surgery, he was 
capable of performing his activities of daily living, 
including bathing, dressing and feeding himself.  

The Veteran subsequently had his knees examined at a VA 
medical facility in July 2007.  During his examination, the 
Veteran reported experiencing pain, stiffness, weakness and 
instability in both knees.  The examiner noted that the 
Veteran used both a brace and cane when walking.  The 
examiner also observed that there was constant effusion, 
swelling and tenderness in both the Veteran's knees and that 
the Veteran walked with a limp in his right leg.  The Veteran 
did not have joint ankylosis, and there were no noted 
complaints of dislocation or subluxation of the knees.  The 
Veteran's range of motion was 5 to 80 degrees, and the 
Veteran complained of pain on motion throughout.  Based on 
the examiner's evaluation, the Veteran was found to have a 
patellar abnormality; specifically abnormal tracking and 
subpatellar tenderness.  Upon examination, the Veteran did 
not display any instability in his right knee but there was 
evidence of grinding in the right knee joint upon being 
examined.  He was diagnosed with chondromalacia of the right 
knee.  

With respect to how the Veteran's disability has affected his 
daily living, the examiner noted that the Veteran experienced 
decreased mobility, problems lifting and carrying objects, 
weakness, fatigue, and decreased strength and pain in his 
lower extremities.  The Veteran reported experiencing 
moderate difficulty when grooming, dressing, bathing and 
feeding himself as well as when completing his chores and 
traveling.  He also reported severe difficulty when shopping 
or exercising and an inability to participate in sports or 
recreational activities.  In addition, the examiner also 
noted that the Veteran had to rely on his co-workers to 
handle any responsibilities which involved any form of 
lifting or carrying objects.  

The Veteran underwent an additional VA examination in 
November 2008.  During this examination, the Veteran reported 
he could only stand for 10-15 minutes and walk approximately 
100 yards before the pain became too great.  It was noted 
that he always used a brace and cane when walking.  There was 
no noted instability or weakness in his joints, but the 
examiner did observe stiffness, daily locking and repeated 
effusion, swelling and tenderness in both knees.  The 
Veteran's range of motion was -12 to 80 degrees.  During 
flexion, there was a reduction in his flexion to 76 degrees 
after three repetitions which was attributed to pain, but not 
fatigue, weakness, lack of endurance and/or incoordination.  
During the exercises used to determine how far his right knee 
extended, there was no reduction in the Veteran's range of 
motion after three repetitions due to any of the above 
mentioned factors, including pain, fatigue, weakness, lack of 
endurance, and/or incoordination.  However, the physician 
noted that there was increased pain with each repeated 
exercise.  Based on the physical examination, the Veteran was 
not found to have ankylosis.  It was noted that the Veteran 
was not experiencing any dislocation or subluxation in his 
knees, nor was he experiencing instability.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to an increased rating for his 
service connected right knee chondromalacia.  The Veteran is 
currently assigned a 20 percent rating under 38 C.F.R. § 
4.71a, Diagnostic Code 5262, which governs impairment of the 
tibia and fibula.  In this regard, the Board notes there was 
no impairment of the tibia and fibula with marked right knee 
disability in any of the three above-mentioned examinations.  
As such, entitlement to a rating higher than 20 percent for 
the service-connected right knee chondromalacia under 
Diagnostic Code 5262 is not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262.  

The Board notes that the Veteran is not entitled to a 
compensable rating under Diagnostic Codes 5260 or 5261.  The 
Veteran has not been shown to have limitation of extension to 
20 degrees or limitation of flexion to 15 degrees to warrant 
a disability rating in excess of 20 percent.  38 C.F.R. § 
4.71a, Diagnostic Codes 5260-5261.  During his November 2005 
examination, his knee range of motion was 0 to 120 degrees 
bilaterally and his range of motion was 5 to 80 degrees 
bilaterally during his July 2007 VA examination.  
Additionally, his knee range of motion was -12 to 80 degrees 
bilaterally during his November 2008 VA examination, with 
limitation of extension to 5 degrees and flexion to 76 
degrees due to pain on repetitive motion.  As such, he has 
not been shown to meet the criteria for a compensable rating 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5260-5261.  

Similarly, the Board has considered whether the Veteran would 
be entitled to an increased evaluation for his right knee 
chondromalacia under Diagnostic Codes 5010 and 5003.  As 
discussed previously, the Veteran's range of motion in his 
right knee has been shown to be no worse than extension to 5 
degrees and flexion to 76 degrees.  As such, the Veteran's 
limitation of flexion and extension are both noncompensable 
under Diagnostic Codes 5260 and 5261.  Further, although an 
X-ray conducted during the November 2008 VA examination 
indicated arthritic changes in the right knee, the Veteran 
has never been noted to display any symptom except painful 
motion, tenderness and effusion as a result of his 
disability.  Although the Veteran has complained of swelling 
in the knee at the July 2007 and November 2008 examinations, 
no other symptom such as heat or redness were noted.  While 
the examiner did note crepitus, effusion, tenderness and 
painful movement in the right knee, these symptoms are 
contemplated by the 20 percent rating already assigned.  
Therefore, assigning a separate rating under Diagnostic Codes 
5010 and 5003 for the pain caused by arthritis would violate 
the rule against pyramiding.  38 C.F.R. § 4.14 (2009).  

The Board has also considered a functional loss due to flare-
ups of pain, fatigability, incoordination, pain on movement, 
and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995).  However, an increased 
evaluation for the Veteran's service-connected right knee 
chondromalacia is not warranted on the basis of functional 
loss due to pain or weakness in this case, as the Veteran's 
symptoms are contemplated by the 20 percent rating already 
assigned.  In this regard, the Board observes that the 
Veteran has complained of pain, crepitation, effusion and 
locking in the right knee.  He also reported he has severe 
difficulty conducting tasks such as exercising and shopping, 
and moderate difficulty conducting daily tasks such as 
dressing, feeding and bathing himself.  However, the effect 
of this symptomatology is contemplated in the currently 
assigned 20 percent disability evaluation.  

The Board notes that the November 2008 VA examination showed 
a reduction in the Veteran's range of motion during repeated 
flexion primarily due to pain.  The Board also observes the 
July 2007 VA examination which indicated a reduction in the 
Veteran range of motion during repeated flexion due to pain.  
However, the Veteran's range of motion has been shown to be 
no worse than flexion to 76 degrees in the November 2008 
examination and flexion to 85 degrees in the July 2007 
examination.  Thus, the Veteran's complaints do not, when 
viewed in conjunction with the medical evidence, tend to 
establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation.  Therefore, the Board finds that the 
preponderance of the evidence is against an increased 
evaluation for the Veteran's service-connected right knee 
chondromalacia.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.45, 4.71a, 
Diagnostic Code 5262, (2009), DeLuca, supra.  

In addition, the Board has also considered whether increased 
evaluation would be in order under other relevant diagnostic 
codes for the knee.  The assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 
629 (1992).  Thus, the Board has considered the propriety of 
assigning a higher, or separate, rating under another 
diagnostic code.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).  In this regard, Diagnostic Code 5256 is not for 
application as ankylosis was not shown; Diagnostic Code 5257 
is not for application as recurrent subluxation or lateral 
instability was not shown; Diagnostic Codes 5258-5259 are not 
for application as dislocated or removed cartilage was not 
indicated; and Diagnostic Code 5263 is not for application as 
genu recurvatum was not shown.  

Additionally, as the record contains no evidence showing that 
the Veteran is entitled to a higher rating for his service-
connected right knee chondromalacia at any point during the 
instant appeal, no staged ratings are appropriate.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the Board finds 
that the current 20 percent evaluation is appropriate for the 
entirety of the rating period.  38 C.F.R. § 4.71a, Diagnostic 
Code 5262.  

Based on the Veteran's statements that he is unable to return 
to his prior job since his June 2005 arthroscopic surgery due 
to the pain, and that his right knee chondromalacia 
interferes with obtaining and/or maintaining employment, the 
Board considered the application of 38 C.F.R. § 3.321(b)(1) 
(2009).  The evidence, however, does not objectively show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular scheduler rating 
standards.  Id.  While the Veteran had difficulty maintaining 
his job as a land surveyor, there is no objective evidence 
that he is unable to obtain any form of employment due to his 
right knee chondromalacia.  The Veteran further stated in his 
November 2005 VA examination that he was planning on visiting 
with a vocational rehabilitation counselor to discuss 
alternative employment options as well as to acquire training 
for a different line of work, which does not involve physical 
activity.  Therefore, the evidence shows that the Veteran is 
able to obtain some form of employment, just not a physically 
tasking one.  

It is undisputed that this disability affects employment, but 
it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  'Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.'  38 C.F.R. § 4.1.  
Therefore, given the lack of objective evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes the criteria for submission for extra-
schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Thun v. Peake, 22 VA 111 (2008).  

Finally, the Board considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the Veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 39 (1990).  
Accordingly, the claim must be denied.  

ORDER

Entitlement to an increased disability rating for service-
connected right knee chondromalacia, currently rated as 20 
percent disabling, is denied.  




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


